DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on July 9, 2020.
Claims 1-7 are cancelled.
Claims 8-27 are pending.
Claims 8-27 are examined.
This Office Action is given Paper No. 20210208 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Costello et al. (US 2016/0034843), in view of Batra (US 2016/0189276), and further in view of Xie et al. (US 2012/0264446).

Claims 8, 15, 21
Costello discloses:
a non-transitory memory (non-transitory computer-readable media, see [0023]) storing instructions;
one or more hardware processors (processor, see [0060]) coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:
from a plurality of devices (electronic devices, see [0044]) within a geofence (geo-fence, see [0044, 0046]) associated with a merchant (retail location, see [0044]);
determining that a subset of devices (within the pre-determined area, geo-fence surrounding retail location, see [0046]) from the plurality of devices are associated with one or more queues (queue, see [0044]) within the geofence based at least in part on the pedometer readings (standing in back of queue, see [0044]);
receiving location information (entered geo-fence, see [0046]) from the subset of devices, and determining that one or more devices of the subset of devices are in a checkout queue (checkout, see [0049]) of the one or more queues, 
determining a queue time (estimated wait time, see [0049, 0051]) based at least in part on the rate of change in the distances between the one or more devices in the checkout queue and the one or more wireless communicators over the time period (checkout velocity, see [0049]).
Costello does not disclose:
The checkout… area;
In response to… area;
Determining… techniques;
Based on determining… communicators.
Batra teaches:
the checkout queue corresponding to a first area (check-out stands, see [0031]);
in response to determining that the one or more devices are in a checkout queue (customer has moved to area Express Check-out, see [0048]) corresponding to the first area, causing an antenna (antenna, see [0100]) of one or more wireless communicators within the geofence (beacon devices can be on the check-out stands, see [0032-0033]) associated with the merchant to be directed toward the first area (reduce diameter of communication area from 100 feet to 2-3 feet, see [0048]);
determining, via the one or more wireless communicators (beacons devices, see [0044]), a plurality of distances (determine a location of the customer device using triangulation as customer moves through the communication areas, see [0044]), each of the plurality of distances corresponding to a distance between a particular device of the one or more devices and the one or more wireless communicators, wherein initiating communication with the one or more wireless communicators causes at least one of the one or more devices to implement one or more battery saving techniques (e.g. use Bluetooth Low Energy communication system, only communicate when located in communications areas, see [0032, 0041]);
based on determining the plurality of distances, monitoring a rate of change in distances (after completing transaction customer moves from check-out stand to exterior, multiple detections that customer entered/exited, see [0039, 0049]) over a time period between the one or more devices in the checkout queue and the one or more wireless communicators based on communications between the one or more devices and the one or more wireless communicators.
Costello discloses determining devices within a geo-fence and determining queue times. Costello does not disclose determining the distances between devices and communicators in a checkout queue, and monitoring a rate of change. However, Batra teaches these limitations. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the inventory and queue management of Costello with the determined distances in a checkout queue and rate of change of Batra because 1) a need exists for giving customers assurance that, even after an hours-long wait, the exact product that they desire will be available (see Costello [0004]); and 2) a need exists for allowing customers a more efficient shopping experience at a merchant (see Batra [0025]). Determining distances between devices and communicators in a checkout queue and monitoring a rate of change all assist in creating a more efficient shopping experience for the user. 
Costello in view of Batra does not teach:
Receiving pedometer readings. 
Xie teaches:
receiving pedometer readings (velocity, acceleration, direction of movement, see [0028, 0033, 0038]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the inventory and queue management of Costello, in view of Batra, with the pedometer readings of Xie because a need exists for sensors that provide 

Claims 9, 22
Furthermore, Costello discloses:
the determining that the one or more devices in the subset of devices is in the checkout queue is based at least in part on the one or more devices being within a second geofence (geo-fence surrounding retail location, see [0046]) enclosed within the geofence.

Claims 10, 23
Furthermore, Costello discloses:
the second geofence is associated with a checkout stand (check out, see [0043, 0049]) that corresponds to the checkout queue.

Claims 11, 24
Furthermore, Costello discloses:
an area of the second geofence corresponds to a wireless communication range (near field communications, see [0027]) of the one or more wireless communicators.

Claims 12, 25
Furthermore, Batra teaches:
the location information comprises a GPS location (GPS, see [0044, 0095]) corresponding to each of the subset of devices.

Claim 13
Furthermore, Xie teaches:
the plurality of distances are determined based on a signal strength (signal strength, see [0042, 0044]) between the one or more devices and the one or more wireless communicators. 

Claims 14, 27
Furthermore, Costello discloses:
causing a second user device to display a graphic representative of the queue time (digital queue card displays estimated wait time, see [0043]) for the merchant in response to receiving, from the second user device, an inquiry about the queue time.

Claim 16
Furthermore, Xie teaches:
the motion sensor readings include pedometer readings (velocity, acceleration, direction of movement, see [0028, 0033, 0038]).

Claim 17
Furthermore, Costello discloses:
determining that the geofence is associated with a checkout stand (check out, see [0043, 0049]) that corresponds to the checkout queue. 
Furthermore, Xie teaches:
determining from the motion sensor readings that the level of movement associated with each of the plurality of user devices is below a predetermined frequency (walking vs. running, see [0058]).

Claim 18
Furthermore, Costello discloses:
geofence indications comprises a GPS location (location, see [0044]) for each of the plurality of user devices, wherein the GPS locations are enclosed within the geofence associated with the checkout stand (check out, see [0043, 0049]) that corresponds to the checkout queue. 

Claims 19, 26
Furthermore, Costello discloses:
predicting a future wait time (continuously estimate wait time, see [0049]) for devices that will enter the checkout queue based on the determined queue time.

Claim 20
Furthermore, Batra teaches:
initiating communication with the wireless communicator causes at least one of the plurality of devices to implement one or more battery saving techniques .

Response to Arguments 
103 arguments
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621